Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 13-14 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (US 2016/0349882).
Regarding claim 1, Liu et al discloses a light intensity detecting unit (Figs.1-7) comprising: N scanning signal lines (Scans, Gates), wherein N is positive integer; J reading signal lines (Reads), wherein J is a positive integer; at least one enable signal line (a control signal line that is connected to a gate of T2, i.e. 212; a control switch 31 is necessarily connected to a control signal line which provides a control signal to the switch 31: Figs.4-6); NxJ photoelectric conversion circuits (211) configured to convert optical signals into electric signals; and at least one gating circuit (212, 31), wherein each of the reading signal lines (Read) is connected to one or more of the at least one gating circuit (212, 31), wherein each of the at least one gating circuit (212, 31) is connected to 
Regarding claims 2-8, the limitations therein are shown in Fig.6 of Liu et al.  Furthermore, regarding claims 7-8, Liu et al discloses the recited plurality of gating circuits (T2s) in Figs.4-6.
	Regarding claims 13-14, the limitations therein are disclosed in paragraphs 22-23, 28, 44 and 57 of Liu et al.
	Regarding claims 16-19, the method steps therein are inherently disclosed by the device of Liu et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2016/0349882).
	Regarding claims 12, Liu et al discloses (paragraph 29) that gate lines can be located between sub-pixels of adjacent rows and the specific arrangement utilized for wiring structure would have been an obvious design choice to one of ordinary skill in the art depending on the needs of the particular application and involving only routine skill in the art.
	Regarding claim 15 Liu et al discloses (paragraphs 29, 47-48) the claimed device except that at least one enable signal line is at a different layer than the gate line or the data line.  However, the specific configuration utilized for a control signal line would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance. 

Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 9-11, while the prior art (i.e. Liu et al) discloses (Figs.4-6) the use of a photoelectric conversion element (T1) and a transistor (T2), the prior art fails to disclose or make obvious the claimed light intensity detecting unit comprising, in addition to the other recited features of the claim,  the features of using an additional transistor and its interconnection with the at least one enable signal line, the transistor and the reading signal line in the manner recited in claim 9.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Li et al (US 2018/0150668) is cited for disclosing a fingerprint identification device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445.  The examiner can normally be reached on 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN K PYO/Primary Examiner, Art Unit 2878